ORDER DENYING TRANSFER
SARAH S. VANCE, Chair
Before the Panel:* Defendants Air Methods Corporation and Rocky Mountain Holdings, LLC (collectively,, AMC) move under 28 U.S.C. § 14Q7 to centralize pretrial proceedings in this litigation in the District of Colorado. This litigation consists of four actions—pending in the Northern District of Alabama, the District of Colorado, the Western District of Oklahoma, and the District of South Carolina:— as listed on Schedule A. Plaintiffs in these four actions support centralization in the District of Colorado. Plaintiffs in the Western District of Oklahoma' action alternatively ’ suggest the Western District of Oklahoma and the District of South Carolina as potential transferee districts. The Oklahoma plaintiffs also suggest that, if the Panel centralizes this litigation, we exclude their claims against two non-AMC defendants—Air Evac EMS Inc. and Ea-gleMed, LLC—from the MDL.
On the basis of the papers filed and the hearing session held, we conclude that centralization is not necessary for the convenience of the parties and witnesses or to further the just and efficient conduct of the litigation. Where only a minimal number of actions are involved, the proponent of centralization bears a heavier burden to demonstrate that centralization is appropriate. See In re Transocean Ltd. Sec. Litig, (No. II), 753 F.Supp.2d 1373, 1374 (J.P.M.L. 2010). Defendants have not met that burden here.
There is no dispute that these actions share some common factual questions arising from allegations that AMC, one of the largest providers of helicopter air ambulance services in the country, overcharged patients for these services. These *1367common factual issues, though—such as determining what is a reasonable price for helicopter air ambulance.services—are not particularly complex. Additionally, each complaint asserts claims under different state laws. Even the sole putative nationwide class action in the District of Colorado asserts claims under Colorado and/or Pennsylvania law that are not asserted in the other actions. These differing state-law claims are neither complex nor numerous.
1 Furthermore, there are only four actions pending in this litigation. At oral argument, counsel for plaintiffs stated that they would not oppose transfer to the District of Colorado through a Section 1404 motion.1 In these circumstances, alternatives to centralization such as Section 1404 transfer, or informal cooperation among the relatively few involved attorneys and coordination among the involved courts, are eminently feasible and will be sufficient to minimize any potential for dupli-cative discovery or inconsistent pretrial rulings. See, e.g., In re Eli Lilly & Co. (Cephalexin Monohydmte) Patent Litig., 446 F.Supp. 242, 244 (J.P.M.L. 1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
SCHEDULE A.
MDL No. 2760 — IN RE: EMERGENCY HELICOPTER AIR AMBULANCE RATE LITIGATION
Northern District of Alabama
STEPHENS v. AIR METHODS CORPORATION, ET AL., C.A. No. 2:16-01659
District of Colorado
SCARLETT v. AIR METHODS CORPORATION, ET AL., C.A. No. 1:16-02723
Western District of Oklahoma
BARTLEY, ET AL. v. AIR EVAC EMS, INC., ET AL., C.A, No. 5:16-00848
District of South Carolina
ADAMS v. AIR METHODS CORPORATION, ET AL., C.A. No. 3:15-01683

 One or more Panel members who could be members of the putative classes in this litigation have renounced their participation in these classes and have participated in this decision.


. Counsel for AMC agreed generally to transfer through Section 1404, but argued that defendants anticipate that additional class actions will be filed in other states. The “mere possibility” of additional actions, though, does not support centralization of .this litigation. In re California Wine Inorganic Arsenic Levels Prods. Liab. Litig., 109 F.Supp.3d 1362, 1363 (J.P.M.L. 2015).